 

EXHIBIT 10.1

 

WRITTEN CONSENT OF DIRECTORS TO CORPORATE ACTION

WITHOUT MEETING OF PHI GROUP, INC.

 

The undersigned, being at least a majority of all of the directors of the Board
of Directors of PHI Group, Inc., a Nevada corporation (the “Company”) and thus
constituting a quorum, hereby adopt the following resolutions in lieu of a
meeting on this 23rd day of March 2019.

 

WHEREAS, the Board of Directors of this Corporation has determined that it is in
the best interests of the Corporation to reacquire certain shares of its common
stock from the open market from time to time, and to thereafter retire said
shares as non-voting Treasury stock, be it:

 

RESOLVED, that the Corporation hereby begin to repurchase its own shares of
common stock from the open market from time to time in accordance with the terms
mentioned below:

 

1. Purpose of Repurchase: To enhance future shareholder returns. 2. Details of
Repurchase:   a. Class of shares to be repurchased: Common Stock of PHI Group,
Inc.   b. Total number of repurchasable shares: 5.3 billion shares, or more as
may be needed.   c. Total repurchase amount: To be determined by prevalent
market prices at times of transaction.   d. Method of repurchase: Open market
purchase.   e. Repurchase period: April 15, 2019 to March 13, 2020. 3. Remarks:
  a. PHI Group, Inc. will fund the proposed share repurchase program with the
proceeds from the disposal of a portion of certain non-core assets and from
future earnings of the Company.   b. The share repurchase program will be in
full compliance with state and federal laws and certain covenants with the
Company’s note-holders.

 

FURTHER RESOLVED that in addition to and without limiting the foregoing, each
officer of the Company be and hereby is authorized and directed to take, or
cause to be taken, such further action, and to execute and deliver, or cause to
be delivered, for and in the name and on behalf of the Company, all such
instruments and documents as such officer may deem necessary, appropriate or in
the best interests of the Company to effectuate the intent of the foregoing
resolutions and the transactions contemplated thereby (as conclusively evidenced
by the taking of such actions or the execution and delivery of such instruments
and documents, as the case may be) and all action heretofore taken by such
officer in connection with the subject of the foregoing recitals and resolutions
be, and it hereby is, approved, ratified and confirmed in all respects as the
act and deed of the Company.

 

By their signatures below, the above resolutions have been duly authorized and
adopted by the Company’s Board of Directors.

 

Dated: March 23, 2019

 

/s/ Tam Bui   /s/ Frank Hawkins Tam Bui, Director   Frank Hawkins, Director /s/
Henry Fahman     Henry Fahman, Director    

 

 

 

